Exhibit 10.1

Option No. 2007-___

GEM SOLUTIONS, INC.


STOCK OPTION AGREEMENT
UNDER THE
GEM SOLUTIONS, INC.
2005 STOCK INCENTIVE PLAN

     This Agreement is made as of the date set forth on Schedule A hereto (the
"Grant Date") by and between GeM Solutions, Inc. (the "Company"), and the person
named on Schedule A hereto (the "Optionee").

     WHEREAS, Optionee is a valuable employee of either the Company or any
Company Participating Group (hereinafter collectively or separately referred to
as the “Company”), which includes all subsidiaries of the Company, and whereas
the Company considers it desirable and in its best interest that Optionee be
given an inducement to acquire a proprietary interest in the Company and an
incentive to advance the interests of the Company by granting the Optionee an
option to purchase shares of common stock of the Company (the "Common Stock");
and

     WHEREAS, to cover the granting of such Options, the Company has adopted the
GeM Solutions, Inc. 2005 Stock Incentive Plan (the "Plan").

     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree that as of the Grant Date, the Company hereby grants Optionee an option
(the “Option”) to purchase from it, upon the terms and conditions set forth in
this Agreement and the Plan, that number of shares of the authorized and
unissued Common Stock of the Company as is set forth on Schedule A hereto.


1.     Terms of Stock Option. The Option to purchase Common Stock granted hereby
is subject to the terms, conditions, and covenants set forth in the Plan as well
as the following:  
(a) The Optionee has been provided with, reviewed and fully understood, the
terms, conditions and covenants, of the Plan;
 
(b) This Option is granted under, and subject in its entirety to, the terms of
the Plan;
 

 

--------------------------------------------------------------------------------


(c) The per share exercise price for the shares subject to this Option shall be
no less than the fair market value (as defined in the Plan) of the Common Stock
on the Grant Date, which exercise price is set forth on Schedule A hereto;
 
(d) This Option shall vest in accordance with the vesting schedule set forth on
Schedule A hereto, subject to whatever other limitations are set forth within
the Plan or contained in this Agreement;
 
(e) No portion of this Option may be exercised more than ten (10) years from the
Grant Date; and
 
(f) This Option shall be subject to the restrictions on transferability set
forth within the Plan.
 

2.     Payment of Exercise Price. The Option may be exercised, in part or in
whole, only by written request to the Company accompanied by payment of the
exercise price in full either: (i) in cash for the shares with respect to which
it is exercised; (ii) by set off against any amounts owed to the Optionee by the
Company; (iii) if the shares underlying the option are registered under the
Securities Act, by delivering to the Company a notice of exercise with an
irrevocable and unconditional direction to a creditworthy broker-dealer
registered under the Securities Exchange Act of 1934, as amended, to sell a
sufficient portion of the shares and deliver the sale proceeds directly to the
Company to pay the exercise price; (iv) by delivering previously owned shares of
Common Stock or a combination of shares and cash having an aggregate Fair Market
Value (as defined in the Plan) equal to the exercise price of the shares being
purchased; provided, however, that shares of Common Stock delivered by the
Optionee may be accepted as full or partial payment of the exercise price for
any exercise of the Option hereunder only if the shares have been held by the
Optionee for at least six (6) months, are not subject to any repurchase, vesting
or similar right, and such method of payment is then permitted by law; (v) by
reducing the number of shares of Common Stock otherwise issuable under the
Option to the Optionee upon the exercise of the Option by a number of shares of
Common Stock having a Fair Market Value (as defined in the Plan) equal to the
aggregated exercise price; provided, however, that such method of payment is
then permitted under applicable law; (vi) to the extent permitted by applicable
law by: (A) delivery of a promissory note of the Optionee to the Company on
terms determined by the Board, or (B) payment of such other lawful consideration
as the Board may determine; or (vii) by any combination of the above permitted
forms of payment.  

3.    Miscellaneous.  
(a)      This Agreement is binding upon the parties hereto and their respective
heirs, personal representatives, successors and assigns.
 
(b)      This Agreement will be governed and interpreted in accordance with the
laws of the State of Delaware, and may be executed in more than one counterpart,
each of which shall constitute an original document.
 
(c)      No alterations, amendments, changes or additions to this agreement will
be binding upon either the Company on or Optionee unless reduced to writing and
signed by both parties.

2

--------------------------------------------------------------------------------


(d)      Capitalized terms used within this Agreement unless otherwise defined,
shall have the meaning ascribed thereto in the Plan.
 
(e)      Nothing contained herein shall be construed as a guarantee of continued
employment of Optionee for any specific duration of time.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Grant Date.

   GEM SOLUTIONS, INC.          By: /s/ John E. Baker                          
  Authorized Executive Officer          OPTIONEE          /s/ Brian
Ellis                                          Signature                    
 Brian Ellis    Print Name

3

--------------------------------------------------------------------------------



Schedule A

1.      Optionee: Brian Ellis

2.      Grant Date: January 5, 2007

3.      Number of Shares of Common Stock covered by the Option: 350,000

4.      Exercise Price: $.15

5.      The Option shall vest in accordance with the following schedule:

  (a) General Vesting Provisions:         (i) Options to purchase 116,666 shares
shall vest on July 5, 2007 (the “First Vesting Date”) provided Optionee remains
continuously employed by the Company from the Grant Date through the First
Vesting Date; and if Optionee shall not remain continuously employed by the
Company through the First Versting Date, Optionee shall forfeit upon such
termination of service, the right to vest in all of the Options granted under
this Agreement;

        (ii) thereafter, on January 5, 2008 (the “Second Vesting Date”), Options
to purchase 116,667 shares shall vest provided Optionee remains continuously
employed by the Company from the Grant Date through the Second Vesting Date; and
if a termination of service occurs prior to the Second Vesting Date, all of the
unvested Options as of the date such termination of service shall no longer
continue to vest after such termination of service, and thereafter Optionee
shall forfeit any and all rights to any unvested Options; and

        (iii) thereafter, on July 5, 2008 (the “Third Vesting Date”), Options to
purchase 116,667 shares shall vest provided Optionee remains continuously
employed by the Company from the Grant Date through the Third Vesting Date; and
if a termination of service occurs prior to the Third Vesting Date, all of the
unvested Options as of the date of such termination of service shall no longer
continue to vest after such termination of service, and thereafter Optionee
shall forfeit any and all rights to any unvested Options.         (b) Other:    
      (i)     upon whatever earlier dates as are permitted by the Company in its
sole discretion; or

4

--------------------------------------------------------------------------------



            (ii)     as otherwise provided for, and in accordance with, the
terms and provisions of the Plan.     6. Once a termination of employment or
other service to the Company occurs, all Options to which Optionee is then
entitled to exercise may only be exercised, if at all, in accordance with, and
subject to, the terms and provisions of the Plan, unless otherwise provided for
in this Option Agreement. Notwithstanding the forgoing, if the Company
terminates the employment of Optionee or other service relationship between
Optionee and the Company for any reason other than for Cause, this Option shall
become immediately vested and exercisable in full and may be exercised at any
time prior to two years after such termination and before the date this Option
terminates.     7. The last two sentences of Section 12(c)(2)(a) of the Plan
shall not apply to this Option.

 

   GEM SOLUTIONS, INC.          By: /s/ John E. Baker                          
       Authorized Executive Officer                OPTIONEE        /s/ Brian
Ellis                                          Signature                Brian
Ellis    Name

5

--------------------------------------------------------------------------------